        Case 1:20-cv-00241-HSO-JCG Document 6 Filed 08/18/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


 3H202, LLC                                    §                        PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:20cv241-HSO-JCG
                                               §
                                               §
 PHLIGHT PHARMA, LLC, et al.                   §                    DEFENDANTS


                              ORDER OF DISMISSAL

        This matter is before the Court sua sponte to consider its subject-matter

jurisdiction.   Having considered the record and relevant legal authority, the Court

finds that Plaintiff 3H202, LLC (“Plaintiff”) has not carried its burden of

demonstrating that federal subject-matter jurisdiction exists over this dispute.

This matter should be dismissed without prejudice for lack of subject-matter

jurisdiction.

                                  I. BACKGROUND

        Plaintiff filed a Complaint [1] in this Court on July 17, 2020, naming as

Defendants Phlight Pharma, LLC; Alvix Laboratories, LLC; Dempsey Levi, as

Administrator of the Estate of Clark J. Levi, Deceased; and John Does 1-10. See

Compl. [1] at 1.   The Complaint asserted only state-law claims and attempted to

invoke this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332. See id. at

3-11.

        Because it was unclear from the Complaint [1] whether the Court possessed

subject-matter jurisdiction, the Magistrate Judge entered an Order [3] requiring
       Case 1:20-cv-00241-HSO-JCG Document 6 Filed 08/18/20 Page 2 of 5




that, on or before August 7, 2020, Plaintiff file an amended complaint curing the

pleading issues addressed in the Order [3]. In relevant part, the Magistrate Judge

pointed out that the Complaint did not identify the citizenship of every member of

the party limited liability companies (“LLCs”), and named “John Does 1-10” as

Defendants without providing any facts to determine whether they are of diverse

citizenship from Plaintiff.    See Order [3] at 2-3.

       Plaintiff has now filed an Amended Complaint [4] against the same

Defendants, including John Does 1-10, again advancing only state-law claims and

asserting that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1).     See Am. Compl. [4] at 1-11.1 The Court must consider sua sponte

whether Plaintiff has demonstrated the existence of federal subject-matter

jurisdiction.

                                     II. DISCUSSION

A.     Relevant legal authority

       Pursuant to 28 U.S.C. § 1332(a), district courts shall have original

jurisdiction over all civil actions where the matter in controversy exceeds

$75,000.00, exclusive of interest and costs, and is between citizens of different

states. 28 U.S.C. § 1332(a)(1). This statute “require[s] complete diversity between

all plaintiffs and all defendants.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89


1  Plaintiff cites 28 U.S.C. §§ 1332(b) and (d)(11). See Am. Compl. [4] at 3. Section
1332(b) addresses the implications when a plaintiff files a complaint and is later adjudged
to be entitled to recover less than the value or sum of $75,000.00, but this section does not
confer original subject-matter jurisdiction. See 28 U.S.C. § 1332(b). Section 1332(d)(11)
deals with the removability of “mass actions,” but there is no indication that this case is a
“mass action,” nor was the case removed to this Court. See 28 U.S.C. § 1332(d)(11).

                                              2
      Case 1:20-cv-00241-HSO-JCG Document 6 Filed 08/18/20 Page 3 of 5




(2005).

      “For diversity jurisdiction, the party asserting federal jurisdiction must

distinctly and affirmatively allege the citizenship of the parties.” Howery v.

Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001) (quotation omitted). A plaintiff’s

“[f]ailure adequately to allege the basis for diversity jurisdiction mandates

dismissal.” Stafford v. Mobil Oil Corp., 945 F.2d 803, 805 (5th Cir. 1991).

      An LLC’s citizenship is determined by the citizenship of all of its members,

such that “a party must specifically allege the citizenship of every member of every

LLC.” Acadian Diagnostic Labs., L.L.C. v. Quality Toxicology, L.L.C., 965 F.3d

404, 408 n.1 (5th Cir. 2020) (quotation omitted). For the citizenship of the

administrator of an estate, “the legal representative of the estate of a decedent shall

be deemed to be a citizen only of the same State as the decedent . . . .” 28 U.S.C. §

1332(c)(2).

      Under 28 U.S.C. § 1441(b), “[i]n determining whether a civil action is

removable on the basis of the jurisdiction under section 1332(a) of this title, the

citizenship of defendants sued under fictitious names shall be disregarded.” 28

U.S.C. § 1441(b). However, when a case is originally filed in federal court,

§ 1441(b) does not apply. See id. Instead, where a complaint originally filed in

federal court based upon diversity jurisdiction names fictitious defendants, it must

allege facts indicating whether such defendants are of diverse citizenship. See

Richard v. Doe, 638 F. App’x 409, 410 (5th Cir. 2016).




                                           3
       Case 1:20-cv-00241-HSO-JCG Document 6 Filed 08/18/20 Page 4 of 5




B.     Analysis

       As the party invoking the Court’s diversity jurisdiction, Plaintiff bears the

burden of proving that complete diversity of citizenship exists. See Stafford, 945

F.2d at 804. However, it is unclear from the record whether there is complete

diversity of citizenship among the parties.

       Despite being given an opportunity to amend its Complaint, Plaintiff has not

omitted the fictitious John Does 1-10 as Defendants in the Amended Complaint, nor

has Plaintiff alleged facts which indicate that the John Does are of diverse

citizenship. But see Order [3] at 3 (“Plaintiff is to file an amended complaint that

either omits John Does as defendants or alleges facts to indicate that the Does have

diverse citizenship.”). The Amended Complaint contains no additional allegations

with respect to the John Does. Compare Compl. [1] at 2, with Am. Compl. [4] at 2-

3. For this reason alone, Plaintiff has not carried its burden of demonstrating that

the Court has subject-matter jurisdiction over this civil action.2

                                   III. CONCLUSION

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above-

captioned case is DISMISSED WITHOUT PREJUDICE for lack of subject-matter



2  The Amended Complaint alleges the citizenship of “Dempsey Levi, as administrator of
the Estate of Clark J. Levi, Deceased (‘Levi’).” Am. Compl. [4] at 2. Levi is both a
Defendant and the sole member of the Defendant LLCs, but it is not entirely clear whether
the Amended Complaint is alleging the citizenship of Dempsey Levi individually or that of
the decedent. The Amended Complaint refers to “Levi” being a citizen of the State of
Mississippi, but it is not clear whether “Levi” refers to the administrator Dempsey Levi or
the decedent Clark J. Levi. See id. It is only Clark J. Levi’s citizenship that matters for
diversity purposes, as the legal representative of the estate of a decedent is deemed to be a
citizen only of the same state as the decedent. See 28 U.S.C. § 1332(c)(2).

                                              4
      Case 1:20-cv-00241-HSO-JCG Document 6 Filed 08/18/20 Page 5 of 5




jurisdiction.   A separate final judgment will be entered pursuant to Federal Rule of

Civil Procedure 58.

       SO ORDERED AND ADJUDGED, this the 18th day of August, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           5
